Citation Nr: 0107104	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-17 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for multiple sclerosis.

2.  Entitlement to service connection for paralysis.

3.  Entitlement to service connection for eye problems.

4.  Entitlement to service connection for back pain.

5.  Entitlement to service connection for neurological 
problems.

6.  Entitlement to service connection for leg pains.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant had inactive (INACDUTRA) duty for training 
while enrolled in the Senior Reserve Officer's Training Corps 
(ROTC) from which he was medically discharged in April 1965.  
During his ROTC enrollment, he had a period of active duty 
for training (ACDUTRA) in the summer of 1964, ending July 24, 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.


REMAND

A preliminary review of the record has underscored several 
aspects of the appellant's appeal which require resolution 
prior to the Board's review of this case on the merits.  The 
record discloses that service connection for multiple 
sclerosis was denied by rating action dated in December 1989.  
In a memorandum decision issued in June 1992, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999), affirmed the December 1989 decision.  Thereafter in 
rating decisions dated in 1992 and 1993, the RO determined 
that new and material evidence sufficient to reopen the 
previously denied claim for service connection had not been 
presented.  The veteran appealed these rating decisions.  In 
conjunction with this appeal, the appellant posited various 
contentions.  It was essentially the appellant's belief that 
his multiple sclerosis had its onset during his ROTC 
enrollment in the 1960s, while on ACTDUTRA.  Further, the 
appellant disagreed with the classification of his period of 
duty for training as a ROTC cadet.  He maintained that his 
entire period of  ROTC training constituted ACDUTRA, that 
multiple sclerosis had its onset during this period, that new 
and material medical evidence had been presented which 
demonstrated that the claimed disability had its onset during 
this period, and finally that service connection for this 
disability was established.  In an October 1995 decision, the 
Board found that new and material evidence had not been 
submitted, and denied the appellant's appeal.  With respect 
to the appellant's contentions regarding the characterization 
of his period of duty for training, the Board noted that 
because these questions had been settled on previous appeal 
to the Court, they were no longer open for review.  It was 
further noted that the focus of the Board's inquiry at that 
time was whether new and material evidence had been presented 
since the December 1989 decision.  The appellant appealed 
this decision.  On appeal, the appellant argued that the 
Board had failed to consider whether the onset of his 
multiple sclerosis during his period of INACDUTRA was 
attributable to injury rather than a disease process.  In May 
1997, the Court affirmed the Board's decision in this case.  
The Court concluded that because no evidence had been 
presented by the appellant which demonstrated that he 
sustained injury during INACDUTRA or that such injury caused 
multiple sclerosis during training, disposition of the case 
did not require resolution of the appellant's arguments.

Thereafter, in June 1998, the appellant filed a claim for 
service connection for multiple disabilities, to include 
paralysis, eye problems, back pain, "neuropsychological" 
problems, and leg pain.  Service connection was denied for 
these disabilities by rating action dated in December 1998.  
Later that month, in December 1998, the appellant sought 
further review of his claims by the RO.  In the context of 
this correspondence, the appellant asserted that he sustained 
an injury during his period of INACDUTRA, and that he has 
residual neurological impairment as a result of such injury.  
More specifically, the appellant indicated that he suffered a 
cranial injury which aggravated a congenital disorder, 
identified as an arteriovenous malformation (AVM), resulting 
in residual neurological pathology diagnostically evaluated 
as multiple sclerosis.  In an April 1999 rating decision, the 
RO denied the appellant's claim.  This decision was 
predicated upon the RO's finding that new and material 
evidence had not been presented to reopen the claim for 
service connection for multiple sclerosis based upon onset of 
that disability during service, or aggravation of a pre-
existing condition.  The RO also continued its denial of the 
claims for service connection for paralysis, eye problems, 
back pain, "neurological" problems.  

In June 1999, the appellant filed a notice of disagreement 
with respect to the April 1999 rating decision.  A Statement 
of the Case (SOC) was forwarded to the appellant in June 
1999.  The SOC addressed the issues of entitlement to service 
connection for paralysis, eye problems, back pain, 
neurological problems, and leg pain, and whether new and 
material evidence had been presented to reopen the claim for 
service connection for multiple sclerosis.  In his 
substantive appeal, in July 1999, the appellant indicated 
that his

...[C]urrent claim is for aggravation of a 
brain arteriovenous malformation or 
intracranial hemorrhage which has caused 
paralysis, eye problems, back pain, 
neuropsychological problems, and leg pain.

The appellant noted his contention that an injury he 
sustained while on INACDUTRA "aggravated his pre-existing 
AVM, not multiple sclerosis."  

In light of these contentions, it appears that the appellant 
now seeks service connection for neurological disability 
(manifested by paralysis, eye problems, back pain, 
neuropsychological problems, and leg pain) based upon 
aggravation of a pre-existing arteriovenous malformation 
during a period of INACDUTRA.  The appellant's contention 
appears to represent a new claim, rather than simply a new 
theory of entitlement, which has not been adjudicated by the 
RO.  Based upon the appellant's recent correspondence, the 
Board is unable to discern whether the appellant intends to 
withdraw the individual claims of entitlement to service 
connection on a direct basis for paralysis, eye problems, 
back pain, neuropsychological problems, and leg pain, in 
addition to the issue of whether new and material evidence 
has been presented to reopen the claim for service connection 
for multiple sclerosis.  Under the rules of practice, an 
appellant may withdraw his or her appeal at any time prior to 
issuance of a Board decision on the issue.  See 38 C.F.R. 
§ 20.204(b) and (c) (2000).  It is the opinion of the Board 
that further clarification in this regard is warranted to 
determine the appellant's intentions.  

The Board further notes that the appellant, in correspondence 
dated in July 1999 and February 2000, requested that his wife 
represent him in this matter.  A review of the record 
discloses that a power of attorney, VA Form 23-22, 
Appointment Of Veterans Service Organization As Claimant's 
Representative, has been executed in favor of the Paralyzed 
Veterans of America.  It is also significant to note that 
correspondence recently received at the Board reflects the 
veteran's intentions to appoint a private attorney to 
represent him in his claim.  

Applicable regulation provides for representation of 
claimants by persons other than a service organization, an 
agent admitted to practice before the VA, or attorney.  VA 
regulation provides, in pertinent part, that

Any competent person may be recognized as a 
representative for a particular claim, unless 
that person has been barred from practice 
before the Department of Veterans Affairs.

The designation of an individual to act as an 
appellant's representative may be made by 
executing a VA Form 22a, "Appointment of 
Attorney or Agent as Claimant's 
Representative."  This form gives the 
individual power of attorney to represent the 
appellant in all matters pertaining to the 
presentation and prosecution of claims for 
any and all benefits under laws administered 
by the Department of Veterans Affairs.  In 
lieu of using the written document signed by 
both the appellant and the individual 
representative, which may be in the form of a 
letter, which authorizes a named individual 
to act as the appellant's representative only 
with

respect to a specific claim involving one or 
more specific benefits.

38 C.F.R. § 20.605 (b) and (c) (2000).

The appellant has indicated that there may be additional 
private medical records pertinent to his claim which have not 
been associated with the record for review in this matter.  
The Board believes that these matters should also be 
addressed on remand.

Finally, the appellant is advised that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant and 
request that he clarify his intent with 
regard to the issues in appellate status.  
The withdrawal of any issue currently in 
appellate status should be conducted in 
accordance with the provisions of 38 C.F.R. 
§ 20.204.  If the appellant elects to proceed 
with the new issue of entitlement to service 
connection based upon aggravation of a pre-
existing arteriovenous malformation, the RO 
should formally adjudicate this issue.  In 
the event that this determination is adverse, 
the appellant is cautioned that he must 
follow normal appellate procedures to secure 
review of this decision by the Board, that 
is, file a notice of disagreement and a 
substantive appeal.  The RO should develop 
this issue in accordance with normal 
appellate procedures. 

2.  The RO should contact the appellant and 
determine his preference with respect to 
representation in this matter.  If the 
appellant elects to change his current 
representation, he should complete a proper 
appointment.  

3.  The RO should contact the appellant and 
request that he furnish the names, addresses, 
and dates of treatment of all medical 
providers from whom he has received treatment 
for his claimed neurological disability.  The 
RO should obtain copies of any identified 
treatment records which have not been 
associated with the claims folder, to include 
any additional treatment reports from Dr. A. 
B. Todorov.  The RO should provide the 
appellant with any necessary authorization 
forms for release of this information. 

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

Thereafter, the RO should follow normal appellate procedures 
for any issues in appellate status, to include furnishing the 
appellant and his representative a supplemental statement of 
the case, and affording a reasonable period within which to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.

By this remand, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



